DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 September 2019 and 22 February 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200402521, hereinafter referred to as Olivieri et al., support for which is provided by US 62865848, hereinafter referred to as provisional Olivieri et al., in view of US 20180109896, hereinafter referred to as Chebiyyam et al.

Regarding claim 1 (Original), provisional Olivieri et al. discloses a method of generating one or more output audio data streams for one or more audio endpoints (provisional Olivieri et al., fig. 1(40)), the method comprising: 

receiving from an audio source an encoded input audio data stream containing encoded audio data (provisional Olivieri et al., fig. 1(22)); 

determining whether to decode the encoded input audio data stream (“The adaptive partitioning unit 602 may processes the parameters 601 to obtain the control signals 507. That is, the adaptive partitioning unit 602 may output control signals 507 that effectively indicate that, when the priority level 503 (which is representative of one or more of the operating conditions 501 and the latency requirement 505) is below a threshold, only a subset of bits representative of the ATF audio data 25 are to be decoded (where the subset of bits is less than the total number of bits used to represent the AFT audio data 25),” provisional Olivieri et al., para [0111]. Thus, not all of the encoded input audio data stream will be decoded if the priority level is below a threshold.); and

decoding the encoded audio data to generate a decoded audio data stream containing decoded audio data in response to determining to decode the encoded input audio data stream (provisional Olivieri et al., para [0111]). 

Provisional Olivieri et al., though, does not disclose looping back the encoded audio data of the encoded input audio data stream or the decoded audio data of the decoded audio data stream to generate the one or more output audio data streams containing 

Chebiyyam et al. is cited to disclose looping back the encoded audio data of the encoded input audio data stream or the decoded audio data of the decoded audio data stream to generate the one or more output audio data streams containing output audio data encoded in one or more audio formats supported by the one or more audio endpoints (“The transcoder 910 may function to transcode messages and data between two or more networks. The transcoder 910 is configured to convert message and audio data from a first format (e.g., a digital format) to a second format. To illustrate, the decoder 114 may decode encoded signals having a first format and the encoder 114 may encode the decoded signals into encoded signals having a second format,” Chebiyyam et al., para [0130]. Para [0006] of the applicant’s specification explains that the loopback application includes processing functions such as format conversion.). Chebiyyam et al. benefits provisional Olivieri et al. by providing means for converting from a first audio format to a second (Chebiyyam et al., para [0130]), thereby allowing support of multiple audio endpoints. Therefore, it would be obvious for one skilled in the art to combine the teachings of provisional Olivieri et al. with those of Chebiyyam et al. to improve the psychoacoustic audio coding operating conditions of provisional Olivieri et al.     
As to claim 10, system claim 10 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above 
As to claim 19, CRM claim 19 and method claim 1 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, provisional Olivieri et al., fig. 11(412) and (416) teach a processor and memory, respectively. Also, provisional Olivieri et al., para [0178] and para [0180], teach instructions stored in memory and CRM, respectively.

Regarding claim 2 (Original), provisional Olivieri et al., as modified by Chebiyyam et al., discloses the method of claim 1, wherein determining whether to decode the encoded input audio data stream comprises determining whether a decoding latency associated with decoding the encoded audio data to generate the decoded audio data stream containing the decoded audio data yields an overall latency that meets a latency target, wherein the overall latency comprises a latency from receiving an encoded audio data of the input audio data stream to one of the audio endpoints playing a decoded audio data decoded from the encoded audio data (“The performance mapper 502 may represent a unit configured to translate the operating conditions 501A and 501B (the "operating conditions 501") to a priority level 503. The performance mapper 502 may also obtain a latency requirement 505 as an input that factors in the translation of the operating conditions 501 to the priority level 503 increasing decoding priority (and possibly reducing quality by selecting to decode fewer bits or decode ambisonic audio data associated with spherical basis functions having only a subset of all the orders) when the latency requirement 505 is low and reducing decoding priority (and possibly increasing quality by decoding a larger number of bits or more ambisonic audio data associated with spherical basis functions having both the subset of orders and additional orders) when the latency requirement 505 is high,” provisional Olivieri et al., para [0098].).  
As to claim 11, system claim 11 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. Also, provisional Olivieri et al., fig. 11(412) and (416) teach a processor and memory, respectively. Also, provisional Olivieri et al., para [0178] and para [0180], teach instructions stored in memory and CRM, respectively.

Regarding claim 4 (Original), provisional Olivieri et al., as modified by Chebiyyam et al., discloses the method of claim 1, further comprising: 

transmitting the one or more output audio data streams to the one or more audio endpoints (provisional Olivieri et al., fig. 1).  
As to claim 13, system claim 13 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, provisional Olivieri et al., fig. 11(412) and (416) 

Regarding claim 6 (Original), provisional Olivieri et al., as modified by Chebiyyam et al., discloses the method of claim 1, wherein looping back the decoded audio data of the decoded audio data stream to generate the one or more output audio data streams comprises: encoding the decoded audio data of the decoded audio data stream into one or more audio formats supported by the one or more audio endpoints (“The transcoder 910 may function to transcode messages and data between two or more networks. The transcoder 910 is configured to convert message and audio data from a first format (e.g., a digital format) to a second format. To illustrate, the decoder 114 may decode encoded signals having a first format and the encoder 114 may encode the decoded signals into encoded signals having a second format,” Chebiyyam et al., para [0130].).  
As to claim 15, system claim 15 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 15 is similarly rejected under the same rationale as applied above with respect to method claim. Also, provisional Olivieri et al., fig. 11(412) and (416) teach a processor and memory, respectively. Also, provisional Olivieri et al., para [0178] and para [0180], teach instructions stored in memory and CRM, respectively.
As to claim 20, CRM claim 20 and method claim 6 are related as method and CRM of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 20 is similarly rejected under the same rationale as applied above 

Regarding claim 7 (Original), provisional Olivieri et al., as modified by Chebiyyam et al., discloses the method of claim 1, wherein the encoded input audio data stream comprises pulse coded modulated (PCM) audio data (“The SHC A~(k) can either be physically acquired (e.g., recorded) by various microphone array configurations or, alternatively, they can be derived from channel-based or object-based descriptions (e.g., pulse code modulated - PCM - audio objects, which include the audio object and metadata defining a location of the audio object within a soundfield) of the soundfield,” provisional Olivieri et al., para [0024].).  
As to claim 16, system claim 16 and method claim 7 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, provisional Olivieri et al., fig. 11(412) and (416) teach a processor and memory, respectively. Also, provisional Olivieri et al., para [0178] and para [0180], teach instructions stored in memory and CRM, respectively.

Regarding claim 9 (Original), provisional Olivieri et al., as modified by Chebiyyam et al., discloses the method of claim 1, wherein the audio formats supported by the one or more audio endpoints comprise audio formats supported by a Bluetooth audio endpoint or by a WiFi audio endpoint (“Referring for purposes of illustration to one example of the Bluetooth® provides for a number of different types of audio codecs (which is a word resulting from combining the words "encoding" and "decoding") and is extensible to include vendor specific audio codecs,” provisional Olivieri et al., para [0077]. And, provisional Olivieri et al., para [0080].).
As to claim 18, system claim 18 and method claim 9 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim. Also, provisional Olivieri et al., fig. 11(412) and (416) teach a processor and memory, respectively. Also, provisional Olivieri et al., para [0178] and para [0180], teach instructions stored in memory and CRM, respectively.

Claims 3, 8, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200402521, hereinafter referred to as Olivieri et al., support for which is provided by US 62865848, hereinafter referred to as provisional Olivieri et al., in view of US 20180109896, hereinafter referred to as Chebiyyam et al., and further in view of US 2020001959, hereinafter referred to as Curtis et al.

Regarding claim 3 (Original), provisional Olivieri et al., as modified by Chebiyyam et al., discloses the method of claim 1, further comprising synchronizing the output audio data by a clock associated with the encoded input audio data stream when the one or more output data streams contain the encoded audio data of the encoded input audio data stream (provisional Olivieri et al., fig. 3A(516)).

The time of transmission can be a timestamp of the synchronized clock of display device 104 when display device 104 sent the particular audio sample to dumb speaker 122 over HDMI ARC 110,” Curtis et al., para [0145].). Curtis et al. benefits provisional Olivieri et al. by optimizing playback for a particular location in a room with multiple speakers (Curtis et al., para [0010]), thereby improving the speaker output of provisional Olivieri et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of provisional Olivieri et al. with those of Curtis et al. to improve the psychoacoustic audio coding operating conditions of provisional Olivieri et al.  
As to claim 12, system claim 12 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. Also, provisional Olivieri et al., fig. 11(412) and (416) teach a processor and memory, respectively. Also, provisional Olivieri et al., para [0178] and para [0180], teach instructions stored in memory and CRM, respectively.

Regarding claim 8 (Original), provisional Olivieri et al., as modified by Chebiyyam et al., discloses the method of claim 1, but not wherein the encoded input audio data 

provisional Olivieri et al. is cited to disclose wherein the encoded input audio data stream is received from an Audio Return Channel (ARC) or an enhanced ARC (eARC) interface of a High-Definition Multimedia Interface (HDMI) (“To calculate the audiovisual output path delay through dumb speaker 122, the time of receipt of the particular audio sample from dumb speaker 122 can be compared to a time of transmission of the particular audio sample to dumb speaker 122. In some embodiments, display device 104 can transmit the time of transmission of the particular audio sample over HDMI ARC 110 to dumb speaker 122 for output. The time of transmission can be a timestamp of the synchronized clock of display device 104 when display device 104 sent the particular audio sample to dumb speaker 122 over HDMI ARC 110,” Curtis et al., para [0145].). Curtis et al. benefits provisional Olivieri et al. by optimizing playback for a particular location in a room with multiple speakers (Curtis et al., para [0010]), thereby improving the speaker output of provisional Olivieri et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of provisional Olivieri et al. with those of Curtis et al. to improve the psychoacoustic audio coding operating conditions of provisional Olivieri et al.  
As to claim 17, system claim 17 and method claim 8 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 17 is similarly rejected under the same rationale as applied above with respect to method claim. Also, provisional Olivieri et al., fig. 11(412) and (416) .

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200402521, hereinafter referred to as Olivieri et al., support for which is provided by US 62865848, hereinafter referred to as provisional Olivieri et al., in view of US 20180109896, hereinafter referred to as Chebiyyam et al., and further in view of US 20180166088, hereinafter referred to as Duewer et al.

Regarding claim 5 (Original), provisional Olivieri et al., as modified by Chebiyyam et al., discloses the method of claim 4, but not wherein determining whether to decode the encoded input audio data stream comprises determining one or more of capabilities of the one or more audio endpoints, the audio formats supported by the one or more audio endpoints, or a bandwidth used for transmitting the one or more output audio data streams to the one or more audio endpoints.

Duewer et al. is cited to disclose determining whether to decode the encoded input audio data stream comprises determining one or more of capabilities of the one or more audio endpoints, the audio formats supported by the one or more audio endpoints, or a bandwidth used for transmitting the one or more output audio data streams to the one or more audio endpoints (“One specific application for a system illustrated in FIG. 5 is determining an audio encoding of DSD or PCM in a personal media player supporting playback of multiple audio formats. A system for determining audio data encoding as DSD or PCM audio data is described with reference to FIG. 6. FIG. 6 is a block diagram illustrating a system for determining whether an audio data format is DSD or PCM and controlling playback based on the determined data format according to some embodiments of the disclosure. An input node 602 may receive audio data 604 from an audio data stream. The audio data stream may be retrieved from a high-definition music file stored in memory. The audio data 604 may be provided to DSD playback path 612A and PCM playback path 612B. The playback paths 612A-B decode the audio data 604 according to the DSD and PCM protocols, respectively, and generate an output. Only one of the outputs from playback paths 612A-B will contain the correct sounds corresponding to the original music file. Thus, the multiplexer 616 will select one of the playback paths 612A-B for output to output node 606. The multiplexer 616 is controlled by determiner 618, which receives determinations from detectors 614A-F. Detectors 614A-F may also receive the audio data 604, determine whether certain aspects of the audio data 604 indicate DSD or PCM data encoding, and output a determination to the determiner 618. The determiner 618, based on the outputs of the detectors 614A-F, may control multiplexer 616 to select an output of either the DSD playback path 612A or the PCM playback path 612B. Although several detectors 614A-F are illustrated in the system 600, some of the detectors 614A-F may be optional. Furthermore, other detector configurations may be included in the system 600,” Duewer et al., para [0030].). Duewer et al. benefits provisional Olivieri et al. by providing data encoding detection (provisional Olivieri et al., Abstract), thereby allowing for determination of the audio formats supported by the one or more audio endpoints. Therefore, it would be obvious for one skilled in the art to combine the teachings of provisional Olivieri et al. with those of Duewer et al. improve the audio encoding/decoding operation of provisional Olivieri et al.       
As to claim 14, system claim 14 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, provisional Olivieri et al., fig. 11(412) and (416) teach a processor and memory, respectively. Also, provisional Olivieri et al., para [0178] and para [0180], teach instructions stored in memory and CRM, respectively.

Conclusion
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and listed in form 892.Of particular note are Lindahl, para [044] and Clark , claim 1, which describe determining one or more of capabilities of the one or more audio endpoints and determining the audio formats supported by the one or more audio endpoints. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656